
	
		III
		112th CONGRESS
		2d Session
		S. RES. 535
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2012
			Ms. Klobuchar (for
			 herself and Mr. Chambliss) submitted the
			 following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Recognizing the goals and ideals of the
		  Movement is Life Caucus.
	
	
		Whereas arthritis is the number one cause of disability in
			 the United States, according to the Centers for Disease Control and Prevention,
			 affecting 50,000,000 Americans, and among the leading reasons for doctors’
			 visits and missed work;
		Whereas the Centers for Disease Control and Prevention
			 finds that in 2003 arthritis cost the United States economy $128,000,000,000
			 annually in medical costs and lost wages;
		Whereas 27,000,000 Americans suffer from osteoarthritis
			 (the most common form of arthritis) and almost 80 percent have some degree of
			 movement limitation;
		Whereas the onset of chronic joint pain and osteoarthritis
			 can lead to disability and a loss of personal independence;
		Whereas, women along with African-Americans and Latinos,
			 the two largest racial and ethnic minority groups in the United States, face
			 more severe osteoarthritis and disability, yet receive less than optimal access
			 to diagnostic, medical, and surgical intervention than do other groups;
		Whereas women and minorities experiencing chronic diseases
			 (such as diabetes, obesity, and heart disease (all medical conditions
			 positively impacted by physical activity)) struggle disproportionately with
			 undiagnosed and diagnosed osteoarthritis;
		Whereas there is a lack of awareness about the connection
			 between musculoskeletal health disparities, increasing physical inactivity
			 levels and disparities in diabetes, obesity, and heart disease among women,
			 African-Americans and Latinos, which have a significant impact on increasing
			 health care costs and workforce productivity;
		Whereas the first Movement is Life National Summit in
			 September 2010 facilitated a national dialogue among stakeholders engaged in
			 the continuum of care of women, African-Americans, and Latinos, about
			 musculoskeletal health disparities;
		Whereas the National Movement is Life Work Group Caucus
			 has been established and the third annual meeting will be held this September
			 16–18, 2012 in Washington, DC;
		Whereas the National Movement is Life Work Group Caucus
			 will facilitate the development of action plans to help reduce musculoskeletal
			 health disparities; and
		Whereas the National Movement is Life Work Group Caucus
			 seeks to promote early intervention, slow musculoskeletal disease progression,
			 reduce disability, and encourage physical activity and daily movement in order
			 to improve the health of those currently disadvantaged as well as the overall
			 health of the nation: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 musculoskeletal health disparities present among women, African-Americans, and
			 Latinos;
			(2)acknowledges the
			 dangers posed to these populations, from rising inactivity levels and the
			 impact on increased risk of chronic diseases such as diabetes, obesity, and
			 heart disease;
			(3)seeks to raise
			 public awareness in these communities about osteoarthritis and the importance
			 of early intervention;
			(4)encourages
			 physical activity and daily movement, in order to limit the exasperation of
			 related chronic diseases and loss of independence; and
			(5)commends the
			 Movement is Life National Caucus for its efforts in creating a dialogue which
			 draws attention to these health disparities which continue to impact our
			 national economy and many lives around the country.
			
